      Case 1:16-cv-09517-LAK-KHP Document 213 Filed 05/06/19 Page 1 of 7



                                              il?
                                            underberg & kessler   rrP




                                                                        CoLIN D. RAMSEY, PARTNER
                                                                        (716) 847-9103
                                                                        cramsey@underbergkessler.com


                                            May 6,2019

Electronic Submission

Hon. Katharine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al'
               Civ. Action No.: 16-cv-095I7-LAK-KHP

Dear Magistrate Parker:

                                                                                         matter. I
        As you know, this Firm represents the Eber Defendants in the above-referenced
                                                                                      counsel   for
write in response to the May 1, 2019 correspondence of Brian C. Brook,        Esq',
                                                                                      counsel for
Plaintiffs, and correspondence dated May 1, 2019, from Dan O'Brien' Esq"
canandaigua National Bank & Trust company ("cNB"). Plaintiffs
                                                                   and cNB  erroneously     seek to
                                                                                       of the Eber
limit the scope of the Eber Defendants' nncF 30@x6) deposition of cNB, . I topy
                                                                               is attached hereto
Defendants, amended Notice of Deposition Pursuant to Fed. R. Civ. P' 30(bX6)
as Exhibit A.

        On   Decemb   er   19, 2018, this Court held a Case Management Conference.                     At that
                                                                     pending the Court's ruling on
conference, the Eber Defendants asked that the Court stay discovery
plaintiffs, Motion to Amend the Second Amended Complaint. The Court denied this request and
                                                                       proposed Third Amended
directed the parties to proceed with discovefy on all issues in the
                                                                          or excluded. During the
complaint 1,.tRc,'juntil the court decides which issues will be included
                                                                             Court that additional
March Case Management Conference, the Eber Defendants advised the
testimony from CNb would be necessary and the Court agreed.

        Plaintiffs' TAC contains five (5)    pages and thirty-four (34) paragraphs of allegations
                                        'siock
related to Eber Brothers & Co, tnc.            lthe "Stock"). Included in_Plaintiffs' claims are
                                                                     Lester Eber's assertion of his
allegations relating to the termination of the Allen Eber Trust and
 rights pursuant to the corporate bylaws'

        The Eber Defendants are entitled to discovery of information related
                                                                              to cNB's handling of
                                                                      to seek to terminate the Allen
 the Stock, the circumstances leading up to CNB's unilateral decision
                    Case 1:16-cv-09517-LAK-KHP Document 213 Filed 05/06/19 Page 2 of 7




           Hon. Katharine H. Parker
               6,2019
           }i4ay
           Page2                                         underberg & kessler llp




            Eber Trust and termination of the trust itself. This discovery is critical to the Eber Defendants'
            defense of the numerous allegations related to these events contained in Plaintiffs' TAC.

                    The Eber Defendants have worked in good faith to reduce the topics covered in the 30(bX6)
            deposition at CNB's request. After the meet and confer conference, the Eber Defendants reduced
            the scope of the proposed deposition and removed multiple topics. However, the Eber Defendants
            are entitled to and iequire discovery of the remaining topics because they are highly relevant to
            Plaintiffs' claims and the Eber Defendants' defenses.

            Plaintiffs' Mav       1" 2019    Correspondence:

                    Contrary to Plaintiffs' allegations, there is no res judicata issue here. The Eber Defendants
            have made no attempt to collaterally attack the Sunogate's Court proceedings. There is no pending
            motion or action challenging the Surrogate's Court Order. The Eber Defendants, however, are
            entitled to discover information from CNB related to its holding, voting, transferring and handling
            of the Stock and the termination of the Allen Eber Trust. For example, the TAC alleges that it was
            impossible to determine the book value of EB&C, and as a result, Lester Eber is not entitled to
            exercise any purchase right. The Eber Defendants are entitled to explore this with CNB.
                                                                                                             Such
            information ii crucial to tne Eber Defendants' defense, and these topics were put at issue in
            Plaintiffs TAC.

                      plaintiffs' citation to the probate exception          v, Quattrocchi is misplaced and
                                                                            and Marcus
            unrelated to the issue of the Eber befendants' desire to depose CNB. Again, there is no motion
                                                                                                           or
            action pending challenging the Surrogate's Court Order or asking that the Stock remain with the
            Allen Eber Trust. fhe-pber Defendants are enforcing the terms of the corporate by-laws, which
            provide a mechanism for Lester Eber to purchase shares that are proposed to be transfened by a
            current shareholder, not returned to the Trust.

                  plaintiffs are asking the Court to foreclose the Eber Defendants' opportunity to discover
            information directly related to allegations contained in Plaintiffs proposed Third Amended
            Complaint on the theory that the Eber-Defendants could seek a remedy sometime in the future that
            migit invoke the probate exception.r The probate exception fails as a basis to deny the Eber
            DJfendants the opportunity to discover facts which are relevant to their defense of Plaintiff
                                                                                                           s

            numerous allegations concerning the Stock.

             CNB's Mav        1" 201,9   CorresPondence:

                   Similar to plaintiffs, CNB improperly invokes issue preclusion as a reason to deny the Eber
             Defendants, 30(bX6) deposition request. Lester Eber's appearance in the Surrogate's Court

             r Should these speculative and amorphous circumstances come to pass, Plaintiffs would be entitled to raise any
             appropriate objection when the issue is ripe.


50 Fountain Plaza, Suite 320, Buffalo, NY 14202        www.   u   nderbergkessler.com           Additional Offices
         7 16-848-9000 pnoNe 716-847-6004 rax                                                   Rochester, Canandaigua, Newark, and Geneseo, NY
                     Case 1:16-cv-09517-LAK-KHP Document 213 Filed 05/06/19 Page 3 of 7



            Hon. Katharine H. Parker
            May 6,2019
            Page 3                                       underberg & kessler llp




            -sunogate;s does not
            proceedings              preclude him-or the other Eber Defendants who were not parties to the
                        Court procieding-from deposing CNB, the entity responsible for handling the Stock
            and uiilaterally initiating the Allen Eber Trust's termination, about topics relevant to Plaintiffs'
            claims.2

                    CNB's desire to reduce its costs related to this action and avoid questions related to its
            actions with respect to the Allen Eber Trust are insufficient to deny the Eber Defendants' 30(bX6)
            notice. The topics enumerated in the Eber Defendants' Notice of Deposition are "substantively
            and temporallyrelevant to the claims [and] defenses" herein. Winfield v, City of N.Y., No. 15-cv-
                                                                       *15 (S.D.N.Y. Feb. 12, 2018). The Eber
            05236 flrsl (rur;, 2018 U.S. Dist. LEXIS 22996, at
            Defendants are entitled to depose CNB as noticed.

                   CNB's concerns about attorney client privilege are also insufficient to defeat a 30(bX6)
                                                                                              *18 (S.D.N.Y.
            deposition. See Dealer Comput, Servs. v. Curry,2013 U.S. Dist. LEXIS 18315, at
            Fet. 7, 2013) (enumerating the governing principles when potential privileged information is
            sought at a jO@X6) deposition). "Litigants usually cannot prohibit a 30(bX6) deposition by
            urgriing in advance that each and every question would trigger the disclosure of attorney-client and
            *Jtt pioarrct information". Id. The Eber Defendants are entitled to seek discovery of information
            relevant to their defense. There is no rule excluding the discovery of information related to prior
            matters if that prior matter is relevant to the current action.

                    Both Plaintiffs and CNB concede the relevance of the proposed distribution of Eber Bros.
            & Co.,Inc. stock as it is the subject of 34 parugraphs of Plaintiffs' TAC and the subject of CNB's
            intervenor complaint. The Eber Defendants are entitled to depose a CNB representative about the
            topics enumerated in its amended Notice of Deposition Pursuant to Fed' R. Civ. P. 30(bX6).

                  The Eber Defendants welcome the opportunity to discuss this matter with the Court on
            May 7,2019,

                                                              Respectfully submitted,




                                                              Colin D. Ramsey

             cDR/jf

             cc:       Counsel ofrecord


             2
              Wendy Eber, Alexbay,LLC, Eber Bros. & Co., Inc., Eber Bros, Wine and Liquor Corp., Eber
                                                                                                             Bros. Wine   &
             Liquor i4etro, Inc., und Ebq Connecticut, LLC were not parties to the Surrogate's Court action'


50 Fountain Plaza, Suite 320, Buffalo, NY 14202        www.   unde   rbe rg kess le r. co m     Additional Offices
         71 6-848-9000 pnore   71 6-847-6004 pax                                                Rochestet Canandaigua, Newark, and Geneseo, NY
Case 1:16-cv-09517-LAK-KHP Document 213 Filed 05/06/19 Page 4 of 7




  EXHIBIT A
      Case 1:16-cv-09517-LAK-KHP Document 213 Filed 05/06/19 Page 5 of 7




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 DANIEL KLEEBERG, LISA STEIN AND AUDREY HAYS,
                               PLAINTIFFS,
                V.                                                      Civil Action No.
                                                                        16-CV-9517(LJK/KHP)
 LESTER EBER, ALEXBAY, LLC F/K/A
 LESTER EBER, LLC, ESTATE OF ELLIOT W. GUMAER, JR.,
 EBER BROS. & CO, INC., EBER BROS. WINE AND LIQUOR
 CORP., EBER BROS. WINE & LIQUOR METRO, INC.,
                                                                        NOTICE OF DEPOSITION
 EBER CONNECTICUT, LLC, AND WENDY EBER,
                                                                        PURSUANT TO
                                                                        FED. R. CIV. P. 30(b)(6)
                         DEFENDANTS.
 _____________________________________________________
 CANANDAIGUA NATIONAL BANK & TRUST COMPANY,
                               INTERVENOR- PLAINTIFF,
                V.
 LESTER EBER, ALEXBAY, LLC F/K/A
 LESTER EBER, LLC, ESTATE OF ELLIOT W. GUMAER,
 JR.,EBER BROS. & CO, INC., EBER BROS. WINE AND
 LIQUOR CORP., EBER BROS. WINE & LIQUOR METRO,
 INC., EBER CONNECTICUT, LLC, WENDY EBER,
 DANIEL KLEEBERG, LISA STEIN AND AUDREY HAYS,
                               INTERVENOR- DEFENDANTS.


TO:    THE CANANDAIGUA NATIONAL BANK & TRUST COMPANY (“CNB”)
         C/C:        DONALD O’BRIEN, ESQ.
                     WOODS OVIATT GILMAN
                     700 CROSSROADS BUILDING
                     2 STATE STREET
                     ROCHESTER, NEW YORK 14614

       PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure 30(b)(6),
Defendants LESTER EBER, ALEXBAY, LLC f/k/a LESTER EBER, LLC, EBER BROS. & CO.,
INC., EBER BROS. WINE AND LIQUOR CORP., EBER BROS. WINE & LIQUOR METRO,
INC., EBER-CONNECTICUT, LLC and WENDY EBER (the “Eber Defendants”) will take the
deposition of CNB upon oral examination before a notary public at the law offices of Underberg
& Kessler LLP, attorneys for the Eber Defendants, 300 Bausch and Lomb Place, Rochester, New
York 14604, on the 13th day of May, 2019 at 10:00 a.m. in the forenoon of that day and at any
adjourned date, in the above-entitled action now pending in the United States District Court in the
     Case 1:16-cv-09517-LAK-KHP Document 213 Filed 05/06/19 Page 6 of 7



Southern District of New York. CNB is requested to designate the person or persons most
knowledgeable and prepared to testify on behalf of CNB concerning the subject matter described
on Attachment A hereto.


Dated:   April 30, 2019                                 _______________________________
                                                        Colin D. Ramsey, Esq.
                                                        UNDERBERG & KESSLER LLP
                                                        Attorneys for the Eber Defendants
                                                        300 Bausch & Lomb Place
                                                        Rochester, New York 14604
                                                        Telephone: (585) 258-2800
       Case 1:16-cv-09517-LAK-KHP Document 213 Filed 05/06/19 Page 7 of 7



                                           ATTACHMENT A

1.      CNB’s role in holding, voting, transferring or otherwise handling any capital stock of Eber Brothers
& Co., Inc. (“EB&Co.”), as Co-Trustee of the Allen Eber Trust (the “Trust), including, without limitation

  i.   CNB’s actions relating to any EB&Co. capital stock after the Trust was ordered terminated by Order
       of the Monroe County Surrogate’s Court on June 1, 2017;

  ii. the purported transfers of shares of EB&Co. capital stock to Trust beneficiaries after June 1, 2017;

  iii. stock powers executed by CNB with respect to the shares of EB&Co. capital stock registered in the
       name of the Co-Trustees;

  iv. communications by CNB with respective beneficiaries; and

  v. Receipts and Releases requested by CNB from the Trust beneficiaries.

2.      All matters relating to Monroe County Surrogate’s Court case (Case No. 1970DT01952), including,
without limitation

  a. the decision to terminate the Trust and the justification for doing so under the Allen Eber Will;

  b. the preparation of the Petition and Final Accounting for termination of the Trust;

  c. the proposed allocation of the Trust assets on July 12, 2017;

  d. the proposed reallocation of the Trust assets on August 1, 2017, including the EB&Co. stock;

  e. CNB’s knowledge on or before June 1, 2017 of the allegations in the Plaintiff’s complaint filed in
     December 2016;

  f.   CNB’s knowledge of the terms of the settlement between the Eber entities and the PBGC in February
       2017; and

  g. the rights of Wendy and David Eber under Allen Eber’s Will.

3.      All matters relating to the transfer restrictions set forth in the Article XII of the EB&Co. Bylaws,
including without limitation, any giving of the notice by the transferor required by Article XII, Section 1 of
the Bylaws, and the exercise of the call right by Lester Eber on October 30, 2018.
